      Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


BRYCE FRANKLIN,

                Petitioner,

vs.                                                          No. CV 18-00413 JCH/KRS

ALISHA LUCERO,

                Respondent.


                          MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court under Rule 4 of the Rules Governing Section 2254

Proceedings on the Petition Under 28 U.S.C. § 2254 For Writ of Habeas Corpus by a Person in

State Custody filed by Petitioner Bryce Franklin on May 1, 2018 (Doc. 1). The Court will dismiss

the Petition.

                      FACTUAL AND PROCEDURAL BACKGROUND

        Petitioner Bryce Franklin was convicted by a jury on a state criminal charge of First Degree

Murder and is serving a life sentence in the custody of the New Mexico Department of Corrections.

Franklin also has multiple state court convictions for other crimes, including Tampering With

Evidence, Theft of an ATM Card, Armed Robbery, False Imprisonment, and Burglary. See New

Mexico case nos. D-1333-CR-2012-00184, D-1333-CR-2009-00056, D-1333-CR-2008-00239. In

this case, Franklin does not contest his state court criminal convictions or sentences. Instead, he

seeks habeas relief from alleged deprivation of good time credits and other privileges by the New

Mexico Department of Corrections through a disciplinary proceeding. (Doc. 1 at 1).

        The prison disciplinary proceeding arose out of a scan of a letter by Lt. Harbour. In the

Inmate Misconduct Report, Lt. Harbour reported that Franklin was “attempting to have ‘Cheeto’

                                                 1
      Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 2 of 11




aka Christopher Lloyd to set Franklin up with ‘orange mana’ aka Suboxone.” (Doc. 1 at 18).

Franklin’s letter stated:

                “I need to try to get some orange mana. I got someone you can mail it
                to. I’d like to get some before I go to court. May is coming up soon. If
                things go bad this may be my last opportunity.”

(Doc. 1 at 18). Franklin was charged with attempting to introduce contraband into the prison and

attempting to possess dangerous drugs. (Doc. 1 at 118).

        A major disciplinary hearing was held on March 5, 2015. Franklin was present at the

hearing, was advised of the charges, called witnesses, and denied the misconduct report. (Doc. 1

at 24-25). The original letter was available at the hearing, but Franklin was not permitted to

possess a copy of the letter because his possession of a copy would constitute a security risk. (Doc.

1 at 17). At the hearing, Franklin contended that “orange mana” is a card that is part of a card

game, “Magic,” and not a reference to Suboxone. He moved to dismiss the charges, but the motion

was denied. (Doc. 1 at 24-25). The discipline imposed included loss of all good time credits and

restrictions on non-contact visits for 120 days. (Doc. 1 at 24-25).

        Franklin appealed the disciplinary decision to the Warden. The Warden denied the appeal,

concluding that, based on the record, prison policies and procedures were substantially complied

with and the sanctions imposed were within the scope of permissible sanctions under Department

of Corrections’ policy. (Doc. 1 at 26-27). Franklin then appealed to the New Mexico Department

of Corrections. The Department of Corrections also found no merit and denied the appeal. (Doc.

1 at 28).

        Petitioner Franklin filed a petition for writ of habeas corpus in Eighth Judicial District,

State of New Mexico, cause no. D-818-CV-2015-00044, raising the same due process and free

speech issues. (Doc. 1 at 4). The Court has reviewed the official record in Petitioner’s state court



                                                 2
      Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 3 of 11




proceedings through the New Mexico Supreme Court’s Secured Online Public Access (SOPA)

and takes judicial notice of the official New Mexico court records in D-818-CV-2015-00044.

United States v. Ahidley, 486 F.3d 1184, 1192 n. 5 (10th Cir.2007) (The Court may take judicial

notice of publicly filed records in this court and other courts concerning matters that bear directly

upon the disposition of the case at hand);           Shoulders v. Dinwiddie, 2006 WL 2792671

(W.D.Okla.2006) (court may take judicial notice of state court records available on the world wide

web including docket sheets in district courts); Stack v. McCotter, 2003 WL 22422416 (10th

Cir.2003) (unpublished opinion) (finding state district court's docket sheet is an official court

record subject to judicial notice under Fed.R. Evid. 201).

       In his state habeas corpus proceedings, Franklin raised the same due process and free

speech allegations. (Petition, D-818-CV-2015-00044). Based on the prison disciplinary record,

the state court concluded that “[t]he Respondent did not violate policy or law and did not act

arbitrarily or capriciously and substantial evidence existed.” (7/16/2015 Order Denying Writ of

Habeas Corpus, D-818-CV-2015-00044). The state court summarily dismissed the Petition

because the “petitioner fails to facially establish an entitlement to relief as a matter of law.”

(7/16/2015 Order Denying Writ of Habeas Corpus, D-818-CV-2015-00044).

       Franklin then filed a second state habeas corpus proceeding. See No. D-101-CV-2017-

02293. The state court dismissed the petition by a procedural order, stating that this was the second

petition Franklin had filed, he had received a full review in his first habeas corpus proceeding on

a record that included more information than the second case, and that he failed to present a valid

reason to review claims that had already been decided by the previous court. (Doc. 1 at 30).




                                                 3
      Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 4 of 11




       Franklin filed his § 2254 Petition in this Court on May 1, 2018. (Doc. 1). In his Petition,

Franklin claims he was deprived of good time credits and privileges in violation of his due process

rights and freedom of speech. (Doc. 1 at 3). Franklin alleges three grounds for § 2254 relief:

               (1) He was provided no notice or appeal. He first became aware that his
                   letter had been censored when he was served with an inmate misconduct
                   report. The misconduct report cannot serve as replacement notice. It did not
                   provide him with an opportunity to object to the unreasonable censorship.
                   (Doc. 1 at 16-17);
               (2) Franklin was not allowed to inspect or possess a copy of the letter prior to
                   or during the hearing because it was deemed a security hazard. However, it
                   cannot be a security hazard for him to possess a copy because, as the author,
                   he has already seen the contents of the letter. (Doc. 1 at 17);
               (3) There was no evidence to support the “guilty” decision. The only evidence
                   was the misconduct report. Lt. Harbour alleged a connection between
                   Franklin’s use of the word “orange” and suboxone, but there is no documentary
                   evidence to support the connection. (Doc. 1 at 18).

                THE STANDARD FOR § 2254 HABEAS CORPUS REVIEW

       Franklin is proceeding in this Court under 28 U.S.C. § 2254. A prisoner in state custody

may seek federal habeas corpus relief under 28 U.S.C. § 2254. Section 2254 provides:

               “[A] district court shall entertain an application for a writ of
               habeas corpus in behalf of a person in custody pursuant to
               the judgment of a State court only on the ground that he is in
               custody in violation of the Constitution or laws or treaties of
               the United States.”

28 U.S.C. § 2254(a). Habeas corpus relief is not limited to immediate release from illegal custody

but is available as well to attack future confinement and obtain future releases. See Peyton v. Rowe,

391 U.S. 54, 66-67 (1968). Habeas relief is available to obtain restoration of good time credits,

resulting in shortening of the length of the petitioner’s sentence. Preiser v. Rodriguez, 411 U.S.

475, 487–88 (1973).

       As amended by the Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C.

§ 2254 sets limits on the power of a federal court to grant an application for a writ of habeas corpus.



                                                  4
      Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 5 of 11




If, as in this case, the application includes a claim that has been adjudicated on the merits in state

court proceedings, § 2254(d) expressly limits federal court review. Under § 2254(d), a habeas

corpus application “shall not be granted with respect to [such a] claim ... unless the adjudication

of the claim:

                (1) resulted in a decision that was contrary to, or involved
                an unreasonable application of, clearly established Federal law,
                as determined by the Supreme Court of the United States; or
                (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in
                the State court proceeding.”

28 U.S.C. § 2254(d)(1) and (2). Under this standard, a federal habeas court “reviews the specific

reasons given by the state court and defers to those reasons if they are reasonable.” Wilson v.

Sellers, 584 U.S. ___, 138 S.Ct. 1188 (2018). The standard is highly deferential to the state court

rulings and demands that the state court be given the benefit of the doubt. Harrington v. Richter,

562 U.S. 86, 101 (2011); Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam). The standard

is difficult for petitioners to meet in federal habeas proceedings under 28 U.S.C. § 2254. Cullen v.

Pinholster, 563 U.S. 170, 181 (2011).

       Section 2254(d)(1)’s reference to “clearly established Federal law, as determined by the

Supreme Court of the United States” refers to the holdings of the Supreme Court’s decisions as of

the time of the relevant state-court decision. Williams v. Taylor, 529 U.S. 362, 412 (2000). Under

§ 2254(d)(1), a state-court decision is “contrary to” the Supreme Court’s clearly established law if

it “applies a rule that contradicts the governing law set forth in [Supreme Court] cases” or if it

“confronts a set of facts that are materially indistinguishable from a decision of [the] Court and

nevertheless arrives at a result different from [that] precedent.” Williams, 529 U.S. at 405-406. A

state court need not cite, or even be aware of, applicable Supreme Court decisions, “so long as




                                                  5
      Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 6 of 11




neither the reasoning nor the result of the state-court decision contradicts them.” Early v. Packer,

537 U.S. 3, 8 (2002) (per curiam).

       A state-court decision is an “unreasonable application” of clearly established Supreme

Court law if the decision “correctly identifies the governing legal rule but applies it unreasonably

to the facts of a particular prisoner’s case.” Williams, 529 U.S. at 407–08. A District Court

undertakes this objective unreasonableness inquiry in view of the specificity of the governing rule:

“The more general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). An unreasonable application

of federal law is not the same as an incorrect application of federal law. Williams, 529 U.S. at 410.

A federal court may not issue a habeas corpus writ simply because that court concludes the state-

court decision applied clearly established federal law erroneously or incorrectly--the application

must also be unreasonable. Id. at 411; Harrington v. Richter, 562 U.S. at 98. The AEDPA

authorizes issuance of a writ only in cases where there is no possibility fair-minded jurists could

disagree that the state court’s decision conflicts with Supreme Court precedents. Harrington. 562

U.S. at 102.

                   ANALYSIS OF PETITIONER’S § 2254 CLAIMS

       Deprivation of a prisoner’s earned good time credits implicates the prisoner’s liberty

interests and the Fourteenth Amendment requires due process in the disciplinary proceedings.

Wolff v. McDonnell, 418 U.S. 539, 559 (1974). In general, the process due in prison disciplinary

proceedings includes: (1) written notice of the claimed violations; (2) disclosure of evidence

against the prisoner; (3) an opportunity to be heard in person and to present witnesses and

documentary evidence; (4) the right to confront and cross-examine adverse witnesses (unless the

hearing officer specifically finds good cause for not allowing confrontation); (5) a neutral and



                                                 6
      Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 7 of 11




detached hearing officer; and (6) a written statement by the factfinders as to the evidence relied on

and reasons for the decision. Wolff, 418 U.S. at 559.

       In administrative proceedings, such as prison disciplinary actions, due process does require

that there be some evidence to support the decision to revoke good time credits. See, e.g., United

States ex rel. Vajtauer v. Commissioner of Immigration, 273 U.S. 103, 106 (1927). Ascertaining

whether this standard is satisfied does not require examination of the entire record, independent

assessment of the credibility of witnesses, or weighing of the evidence. Instead, the relevant

question is whether there is any evidence in the record that could support the conclusion reached

by the disciplinary officer. Willis v. Ciccone, 506 F.2d 1011, 1018 (8th Cir. 1974). The fundamental

fairness guaranteed by the Due Process Clause does not require courts to set aside decisions of

prison administrators that have some basis in fact. Revocation of good time credits is not

comparable to a criminal conviction, and neither the amount of evidence necessary to support such

a conviction, nor any other standard greater than some evidence, applies in this context. Compare

Jackson v. Virginia, 443 U.S. 307, 313-316 (1979) with Superintendent, Massachusetts Corr. Inst.,

Walpole v. Hill, 472 U.S. 445, 455–56 (1985). Prison disciplinary proceedings take place in a

highly charged atmosphere, and prison administrators must often act swiftly on the basis of

evidence that might be insufficient in less exigent circumstances. See Wolff, 418 U.S., at 562–563,

567–569.

       In Ground One of his Petition, Franklin claims that he was deprived of goodtime credits in

violation of his due process rights. (Doc. 1 at 16-17). He argues that he was denied due process:

(1) because he was not provided notice or an appeal: (2) because he was not given a copy of the

letter to inspect or possess; and (3) because there was no evidence to support the disciplinary

decision. (Doc. 1 at 16-18). The disciplinary record shows that Franklin did receive written notice



                                                 7
      Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 8 of 11




of the claimed violation. Although Franklin argues that the Inmate Misconduct Report cannot

constitute due process notice, it unquestionably gave him written notice of the charges against him.

(1 at 18). The record also shows that a major disciplinary hearing was held, Franklin was present

at the hearing, was advised of the charges, called witnesses, and made motions to dismiss the

misconduct report. (Doc. 1 at 24-25). Franklin was granted the opportunity to appeal the

disciplinary decision and did appeal the disciplinary decision to the Warden and to the New

Mexico Department of Corrections. (Doc. 1 at 26-28). The disciplinary proceedings afforded

Franklin all due process required under federal law. Wolff, 418 U.S. at 559.

        Franklin’s argument that he was denied due process because he wasn’t allowed to inspect

or possess a copy of his letter similarly fails. The record does not support Franklin’s claim that he

was not allowed to inspect the letter. The original letter was available for his review and use at

the hearing and Franklin admitted that he knew its contents. (Doc. 1 at 24-25). Franklin was not

permitted to possess a copy of the letter because his possession of a copy would constitute a

security risk. (Doc. 1 at 17). Prison officials may properly restrict evidence where good cause

exists in order to protect the security of the facility. See Wolff, 418 U.S. at 559 (prison may restrict

confrontation of witnesses where good cause exists). Because the original letter was available

during the proceedings, Franklin was not denied due process by the restrictions on his inspection

and possession of a copy of the letter.

        Last, Franklin’s contention that there is no evidence to support the decision is also without

merit. Lt. Harbour provided testimony regarding the inspection and contents of the letter and the

circumstances leading to the charges. (Doc. 1 at 17, 24-25). Franklin does not dispute that he

wrote the letter or the contents of the letter. He admits being the author and knowing the contents

of the letter. (Doc. 1 at 17). Instead, he claims that Lt. Harbour’s interpretation of the letter is



                                                   8
      Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 9 of 11




incorrect and presents his own story regarding the interpretation of the letter. Franklin argues that,

because Lt. Harbour’s interpretation is not supported by documentary evidence, that it amounts to

speculation. (Doc. 1 at 17). Franklin’s contention is incorrect. Lt. Harbour’s testimony constitutes

evidence to support the disciplinary decision. The word “orange” is a recognized code word for

Suboxone. See Drug Enforcement Administration Intelligence Report, Slang Terms and Code

Words: A Reference for Law Enforcement, p. 2 (2018). It was for the hearing officer to determine

the credibility of Lt. Harbour and Franklin and decide which version to accept. Neither the state

court nor this Court should revisit the hearing officer’s credibility determinations. Willis v.

Ciccone, 506 F.2d at 1018. The disciplinary decision is supported by sufficient evidence to meet

due process requirements. Wolff, 418 U.S., at 562–563, 567–569.

       In Ground Two of his Petition, Franklin claims unjustified censorship of his mail in

violation of his First Amendment rights. (Doc. 1 at 20). Franklin's First Amendment claims

regarding inspection and censorship of his letter do not afford any basis for § 2254 relief in this

case. Prison officials do not violate the First Amendment by inspecting and reading an inmate’s

outgoing non-legal mail. Altizer v. Deeds, 191 F.3d 540 (4th Cir. 1999) (opening and inspecting

inmate’s outgoing mail is reasonably related to legitimate penological interests and does not violate

the First Amendment); Smith v. Delo, 995 F.2d 827, 830 (8th Cir. 1993) (prison officials are

justified in screening outgoing nonlegal mail for escape plans, contraband, threats, or evidence of

illegal activity); Stow v. Grimaldi, 993 F.2d 1002, 1004–05 (1st Cir. 1993) (state prison practice

requiring that non-privileged outgoing mail be submitted for inspection in unsealed envelopes did

not violate prisoner’s constitutional rights); United States v. Whalen, 940 F.2d 1027, 1035 (7th

Cir. 1991) (“it is well established that prisons have sound reasons for reading the outgoing mail of




                                                  9
     Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 10 of 11




their inmates”); see also Gaines v. Lane, 790 F.2d 1299, 1304 (7th Cir. 1986) (upholding prison

regulations authorizing the inspection of incoming and outgoing nonlegal mail).

       Franklin’s letter was inspected by prison officials because it was addressed to a former

inmate, Christopher Lloyd a/k/a “Cheeto,” who was known to prison officials and mail to him

presented a possible security risk. (Doc. 1 at 24). Franklin’s state court petition claimed that the

prison failed to follow Department of Corrections’ policy in its handling and inspection of the

letter. (Petition, D-818-CV-2015-00044). The state court determined that Lt. Harbour’s inspection

of Franklin’s letter did not violate any policy and was consistent with law. (7/16/2015 Order

Denying Writ of Habeas Corpus, D-818-CV-2015-00044). Prison officials may justifiably censor

outgoing mail containing escape plains, information about proposed criminal activity, or encoded

messages. See Procunier v. Martinez, 416 U.S. 396, 413, 416 (1974), overruled on other grounds

by Thornburgh v. Abbott, 490 U.S. 401 (1989). The state court’s decision is not contrary to or an

unreasonable application of federal law. Woodford v. Visciotti, 537 U.S. at 24.

       The state court’s decision upholding the disciplinary decision is not contrary to or an

unreasonable application of clearly established Federal law and is not based on an unreasonable

determination of the facts in light of the evidence presented in the state court proceeding. 28 U.S.C.

§ 2254(d)(1) and (2). Instead, the state court’s analysis and conclusions are consistent with U.S.

Supreme Court due process and First Amendment precedents as set out Wolff, 418 U.S. at 559 and

Procunier, 416 U.S. at 413, 416. Applying the highly deferential standard of § 2254(d), this Court

concludes that Franklin is not entitled to relief on his Fourteenth Amendment due process claim

or his First Amendment claim. Woodford v. Visciotti, 537 U.S. at 24.

       Under Rule 11 of the Rules Governing Section 2254 Proceedings, “[t]he district court must

issue or deny a certificate of appealability when it enters a final order adverse to the applicant.” A



                                                 10
     Case 1:18-cv-00413-JCH-KRS Document 26 Filed 09/24/20 Page 11 of 11




certificate of appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Court determines that Petitioner

Franklin has not made a substantial showing of denial of a constitutional right and will deny a

certificate of appealability.

        IT IS ORDERED that the Petition Under 28 U.S.C. § 2254 For Writ of Habeas Corpus by

a Person in State Custody filed by Petitioner Bryce Franklin (Doc. 1) is DISMISSED with

prejudice and a Certificate of Appealability is DENIED.




                                                 _______________________________________
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                11
